LOAN AGREEMENT


Lender:                      KGE Group Limited


Borrower:                  China Architectural Engineering, Inc.


Date:                      June 17, 2009


           WHEREAS, Lender is the principal shareholder of China Architectural
Engineering, Inc. (“Borrower”), a Delaware company;


           WHEREAS, Lender desires to provide, and Borrower desires to receive,
additional operating capital to the Borrower and its subsidiaries (collectively,
the “CAE Group”) on an interest-free basis;


NOW, THEREFORE, pursuant to mutual consultations, the Parties agree as follows:


1.           TYPE OF LOAN: Shareholder's free interest loan.


2.           AMOUNT OF LOAN: $2,800,000 (the “Loan”)


3.           INTEREST AND FEES:  The Loan shall be interest-free, fee-free, and
penalty-free.


4.            TERM: Borrower may repay the Loan at any time, without penalty, at
the discretion of the Board of Directors of CAE; provided, that, however, that
the Loan shall be repaid in full no later than two (2) years from the date of
this Agreement.


5.           LAWS APPLICABLE: The relevant rules and laws of the Hong Kong shall
govern this Agreement.


6.           MISCELLANEOUS: This Agreement shall become effective upon the date
it is signed by the Parties. This Agreement shall be made in duplicate and each
party shall retain one copy.


[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                     
Lender:
KGE Group Limited
                                             
By:
/s/  [ILLEGIBLE]
     
Name:
       
Title:
                                   
Borrower:
China Architectural Engineering, Inc.
                                             
By:
/s/  Luo Ken Yi
     
Name:
       
Title:
   



